People v Swem (2020 NY Slip Op 02436)





People v Swem


2020 NY Slip Op 02436


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


455 KA 19-01240

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHRISTOPHER M. SWEM, DEFENDANT-APPELLANT. (APPEAL NO. 2.)


CAITLIN M. CONNELLY, BUFFALO, FOR DEFENDANT-APPELLANT. 
KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN (PATRICIA L. DZUIBA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Jefferson County Court (Kim H. Martusewicz, J.), rendered November 19, 2018. Defendant was resentenced upon his conviction of criminal possession of a weapon in the third degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same Memorandum as in People v Swem ([appeal No. 1] — AD3d — [Apr. 24, 2020] [4th Dept 2020]).
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court